CARTER, J.
In this ease petitioner for a writ of mandate is an irrigation district which proceeded under the Irrigation *478District Law as it existed prior to its amendment in 1947 to include within its boundaries property owned by it. The 1947 amendment and problems similar to those here raised are discussed in County of Mariposa v. Merced Irrigation District, ante, p. 467 [196 P.2d 920].  However, in this case the district seeks by mandamus to compel the Board of Supervisors of San Diego County to cancel the assessment of taxes on its property, the board having refused to cancel on the ground that the district could not escape taxation of its property formerly outside of its boundaries by annexing it. It is asserted that mandamus is not available as petitioner has an adequate remedy at law. That contention must be sustained. The unavailability of that remedy is settled (Sherman v. Quinn, 31 Cal.2d 661 [192 P.2d 17]).
The petition for the writ is denied. The alternative writ is discharged.
Gibson, C. J., Shenk, J., Edmonds, J., Traynor, J., Schauer, J., and Spence, J., concurred.
Petitioner’s application for a rehearing was denied September 27,1948. Traynor, J., voted for a rehearing.